 Case 9:04-cr-80042-RLR Document 122 Entered on FLSD Docket 05/15/2020 Page 1 of 2


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 04-CR-80042-ROSENBERG


UNITED STATES OF AMERICA,

       Plaintiff,

v.

JOHN KITZELMAN,

       Defendant.
                                      /

                       ORDER DENYING DEFENDANT’S MOTION FOR
                      EARLY TERMINATION OF SUPERVISED RELEASE

       This cause comes before the Court upon Defendant’s Motion for Early Termination of Supervised

Release [DE 119]. The Government filed a Response. For the reasons set forth below, the Motion is denied.

       On July 9, 2004, Defendant was sentenced to a term of imprisonment of 188 months, together with

5 years of supervised release. Defendant was released from imprisonment and began his term of supervised

release on November 8, 2017. Defendant requests that his supervised release now be terminated pursuant

to 28 C.F.R § 2.43. Under Section 2.43, a Defendant may be terminated from supervised release after a

consideration of the Defendant’s behavior, background, and criminal history.

       The Government opposes Defendant’s request. The Government cites to Defendant’s history as an

armed career criminal. The Government points out that while on supervised release the Defendant was

charged with driving under the influence while on a jetski, which was resolved by fine. The Government

argues that Defendant has not shown extraordinary efforts during his term of supervised release. Rather,

the Government contends that Defendant has only met the minimum requirements imposed upon him by

supervised release. Based upon the Court’s review of the record, the basis for the Defendant’s sentence,
 Case 9:04-cr-80042-RLR Document 122 Entered on FLSD Docket 05/15/2020 Page 2 of 2


the Motion, the Response, the Section 3553 sentencing factors, Defendant’s background, and Defendant’s

criminal history, the Court agrees with the Government that Defendant has not met the standard for an early

termination of supervised release.

        Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion for Early Termination

of Supervised Release [DE 119] is DENIED.

        DONE and ORDERED in Chambers, West Palm Beach, Florida, this 15th day of May, 2020.



                                                    ____________________________
                                                    ROBIN L. ROSENBERG
Copies furnished to Counsel of Record               UNITED STATES DISTRICT JUDGE




                                                    2
